internal_revenue_service number release date index number ------------------------------------------- -------------------------------- --------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc intl b06 plr-115383-12 date october in re letter_ruling request regarding late ic-disc election legend taxpayer --------------------------------------------------------------------- parent ------------------ law firm ----------------------------------- accounting firm ------------------------ shareholder -------------------------- date ------------------ date ----------------------- date ----------------------- date ----------------------- dear ---------------- this replies to your letter dated date in which you request on behalf of taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc effective as of date the information submitted for consideration is substantially as set forth below plr-115383-12 taxpayer is a domestic_corporation wholly owned by parent an s_corporation parent is wholly owned by shareholder an individual taxpayer and shareholder each have a calendar taxable_year parent has a week taxable_year ended the saturday closest to december shortly before date parent’s chief financial officer consulted law firm and accounting firm about tax advantages that interest charge domestic international sales corporations ic-discs may afford parent then requested law firm to set up and to make all registrations and elections needed for an ic-disc parent requested accounting firm to prepare annual computations and federal_income_tax returns for the ic-disc parent its officers and taxpayer are inexperienced in ic-disc related matters therefore they relied on law firm to set up taxpayer as an ic-disc parent believed law firm was knowledgeable in ic-disc related matters law firm and accounting firm have provided tax services to shareholder and his related entities for many years shareholder and the entities have consistently found the firms’ work to be accurate complete and timely on date taxpayer was incorporated through the filing of its certificate of incorporation law firm made all filings required to register taxpayer with the state corporation authority the state tax authority and the internal_revenue_service - with the exception of form 4876-a election to be treated as an interest_charge_disc taxpayer began operations as an ic-disc immediately upon its incorporation on or about date roughly eighteen months after taxpayer was incorporated taxpayer filed its first year’s federal_income_tax return as an ic-disc on form 1120-ic- disc interest charge domestic_international_sales_corporation return shortly after date about three months after the return was filed taxpayer received a notice from the internal_revenue_service bearing that date and informing taxpayer that it had failed to timely file form 4876-a until then taxpayer had not received any notice and was not otherwise aware that the form had not been filed taxpayer has at all times maintained consistency with ic-disc status including in all transactions with parent on date about two weeks later taxpayer asked accounting firm to help it address the irs notice over the next several weeks accounting firm had several communications with taxpayer and law firm accounting firm soon discovered from law firm that the lawyer responsible for the form 4876-a had known that the form was due but had simply failed to file it law firm had not notified taxpayer of the failure and had not received any notice about the failure prior to the date notice plr-115383-12 about three weeks after date accounting firm submitted the ruling_request that is the subject of this letter sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temp sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer's ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic- disc for taxpayer's first taxable_year beginning date the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits a copy of this letter_ruling should be filed with the form 4876-a plr-115383-12 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ christopher j bello chief branch office of the associate chief_counsel international enclosures copy of letter copy for sec_6110 purposes cc
